Citation Nr: 1434613	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-49 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney At Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the RO.

In his VA Form 9, the Veteran requested a hearing before the Board, but he withdrew the request in March 2011.

In April 2012, the Board reopened and remanded the claim for additional development.

The Board has considered documentation in Virtual VA and VBMS.



FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD in conformance with the standards of DSM-V that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION


Notice and Assistance

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.


Laws & Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is generally not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision added to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) was the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

The regulation states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Analysis

In this case, the Veteran contends that he has PTSD as the result of traumatic stressors that occurred during his service.  He contends his PTSD is related to his experiences serving as a door gunner during the Vietnam War.  He contends that, in this capacity, he was exposed to death, mutilation and daily horror.  He further contends that he was burnt on the face, neck and chest while refueling a helicopter.  

The Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The service treatment records (STRs) contain documentation of psychiatric problems.  On his Report of Medical History at separation, the Veteran reported depression or excessive worry, and nervous trouble.  The examiner documented that the Veteran suffered from occasional nervousness.

As noted, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD, if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

Initially in March 2007, and ultimately in September 2008 VA, a VA psychologist found that the Veteran's in-service stressors were adequate to support a diagnosis of PTSD, and his PTSD symptoms were related to the claimed stressors.  The specific stressors relied upon included trauma experienced as a door gunner.  

In January 2009, a VA licensed clinical social worker noted the Veteran's history of military-related stressors from service in Vietnam.  It was noted that the Veteran served as an aircraft mechanic apprentice, and a door gunner.  His past diagnosis of and treatment for PTSD was discussed.

The Boards finds the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  Personnel records show that the Veteran served as a door gunner.  His DD Form 214 shows one year and three months of foreign service, and the receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  The personnel records show he served in Vietnam from October 1971 to October 1972.  His contentions regarding his experiences as a door gunner have been consistent throughout the appeal. 

Further, his allegation of being burned is confirmed in his May 1973 Report of Medical History, where it was documented that he suffered from gasoline burns while refueling an aircraft in Vietnam.  The burns are further corroborated by a November 1973 personnel document indicating that he was treated for the burns in November 1971 at the 24th Evac. Hospital.  Indeed, the Veteran has been service connected for residuals of the burns.  See November 1997 Rating Decision.

There is no clear and convincing evidence to the contrary.  With resolution of the benefit of the doubt in the Veteran's favor, his lay account to include his MOS and his assignment establishes the occurrence of the claimed in-service stressors in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

As for nexus evidence, the March 2007 and September 2008 VA psychologist found that in-service stressors were adequate to support a diagnosis of the Veteran's current PTSD.  

In January 2014, the Veteran's sister submitted a lay statement describing the Veteran's change in behavior and temperament prior to service and upon discharge.

Further, in September 2011 and March 2014, the Veteran submitted the private medical reports of M.C.,M.D.  In the reports, Dr. C. thoroughly explained the Veteran's PTSD diagnosis, criteria by criteria from the DSM-V, and attributed the diagnosis to the Veteran's duties as a door gunner in Vietnam, where he "was exposed to actual or threatened death, serious injury, or violence, while on active-duty service in Vietnam."  Dr. C. also thoroughly discussed the negative opinions of record and disputed their findings.

In this regard, the file contains negative nexus opinions of two VA examiners.  The first VA examination report, dated from September 2009, was found inadequate by the Board in April 2012 and thus will not be discussed further here.

The second VA examiner authored a report in July 2013 and an addendum in September 2013.  That examiner disagreed with prior PTSD diagnoses and rather, diagnosed antisocial personality disorder and polysubstance abuse that were found unrelated to service.  

Essentially, the VA examiner found the Veteran did not meet Criterion C of the PTSD requirements, which requires persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicted by three of a number of symptoms.

The Board finds that, at a very minimum, the evidence is in equipoise as to whether the Veteran suffers from PTSD that is related to documented events of his service.  

The Board finds the July 2013 VA examination report to be of low probative value due to the examiner's finding that the Veteran does not have PTSD.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In addition to the PTSD diagnoses discussed above, PTSD was diagnosed by various providers in VA treatment records from January 2012, July 2011, January 2011, and December 2010, February 2010.

In sum, giving the Veteran the benefit of the doubt, the Veteran's in-service stressors are sufficiently corroborated due to the recent liberalizing PTSD regulation.  Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


